Citation Nr: 0025103	
Decision Date: 09/20/00    Archive Date: 09/27/00

DOCKET NO.  96-23 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an increased rating for low back 
disability, currently evaluated as 40 percent disabling.

2.  Entitlement to a total rating based on unemployability 
due to service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1971 to 
April 1974.
 
This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Detroit, Michigan.  This 
case was remanded by the Board in January 1998 for further 
development; it was returned to the Board in August 2000.

The Board notes that while the case was in remand status, the 
veteran was provided a statement of the case in March 2000 on 
the new issue of entitlement to a total rating based on 
unemployability due to service-connected disability.  At that 
time the veteran was also informed of the requirement that he 
submit a substantive appeal within 60 days if he desired 
appellate review with respect to this new issue.  No response 
from the veteran has been received.  

In July 1999 written argument submitted to the RO, the 
veteran's representative identified entitlement to a total 
rating based on unemployability as an issue on appeal.  
Thereafter, the RO noted that a timely substantive appeal had 
not been received on this issue.  Consequently, the total 
rating issue was not certified as an issue on appeal.  In 
September 2000 the veteran's representative submitted written 
argument to the Board.  In this argument, the representative 
identified the issue on appeal as entitlement to an increased 
evaluation for low back disability.  He did not mention the 
total rating issue.  

Since the veteran has not responded to the statement of the 
case on the total rating issue, the total rating issue has 
not been certified for consideration by the Board and the 
representative has not alleged that a timely substantive 
appeal has been submitted on the total rating issue, the 
Board has concluded that the total rating issue is not 
currently before the Board.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal for an increased rating 
for low back disability has been obtained.

2.  The veteran's low back disability more nearly 
approximates severe intervertebral disc syndrome involving 
recurring attacks with intermittent relief, than it does 
pronounced intervertebral disc syndrome with little 
intermittent relief, with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to site of diseased disc.


CONCLUSION OF LAW

The criteria for a rating in excess of 40 percent for low 
back disability have not been met.  38 U.S.C.A. §§ 1155, 
5107(a) (West 1991); 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 
4.71a, Diagnostic Codes 5292, 5293, 5295 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  
Further, the Board is satisfied that all relevant facts have 
been properly developed and that no further assistance to the 
veteran is required to comply with 38 U.S.C.A. § 5107(a).


Factual background

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (1999) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the service-connected disability.  The Board has found 
nothing in the historical record which would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to this disability.  

As was noted in the Introduction, the veteran's service ended 
in April 1974.  Service connection for lumbosacral strain was 
granted in November 1975, evaluated as 20 percent disabling.  
In February 1997, service connection for L4-L5 disc 
herniation and nerve root compression was granted, and the 
veteran was assigned a disability rating of 40 percent for 
his service-connected low back disability.  With the 
exception of the assignment of a temporary total evaluation 
in March 1997 for the period from February 13, 1995, to March 
31, 1995, the 40 percent evaluation has remained in effect 
since that time.
 
VA treatment records for the period from February 1994 to 
December 1995 note complaints of radiating low back pain.  
Neurological examination was consistently negative for any 
focal, sensory or motor deficits, and the veteran's lower 
extremity strength was consistently normal.  Deep tendon 
reflexes, while usually normal, were occasionally slightly 
diminished.  A Magnetic Resonance Imaging (MRI) study in 
March 1994 showed mild degenerative changes of the L3-L4 
disc, and leftward posterolateral L4-L5 disc herniation, with 
possible L4 and definite L5 nerve compression.  

The treatment records show that the veteran was hospitalized 
for six days in November 1994 for an acute exacerbation of 
his low back pain, at which time he was unable to sit up, 
walk or stand.  After a course of medications and rest, the 
veteran was able to walk without pain.  At the time of the 
veteran's discharge, his treating physician opined that, at 
that time, the veteran was unemployable due to severe low 
back pain.  In February 1995, the veteran was hospitalized 
shortly following his February 1995 VA examination for 
complaints of back and leg pain, and back spasms.  The 
veteran exhibited normal lower extremity strength and deep 
tendon reflexes at that time, with no focal or sensory 
deficits.  Pain was evident on palpation diffusely in the 
spine.  Although he reported experiencing muscle spasms on 
admission, subsequent assessment failed to confirm the 
presence of any spasms, and he was diagnosed with rule-out 
muscle spasms.  The veteran thereafter underwent a lumbar 
myelogram in March 1995, at which time a large left-sided L4-
L5 disc herniation with significant thecal sac was 
identified, as well as L5 root compression.  A March 15, 
1995, discharge note indicates that the veteran was scheduled 
to be readmitted the next week for back surgery, for which a 
two-month convalescent period was anticipated.  An August 
1995 treatment note indicates that the veteran had left 
sciatica with a herniated nucleus pulposus (HNP), although 
his pain had improved, and no neurological deficit was 
evident.

The veteran was afforded a VA examination in February 1995, 
at which time he complained of constant daily low back pain 
radiating to his left lower extremity; his pain was worse 
with any physical activity.  The veteran had no bladder 
complaints.  Physical examination disclosed the presence of 
discomfort with sitting, standing and with movement on the 
examining table.  There was no fixed deformity, and 
musculature of the back was symmetrical and equal.  Range of 
motion testing disclosed forward flexion to 56 degrees; 
backward extension to 32 degrees; left lateral flexion to 28 
degrees; right lateral flexion to 32 degrees; and rotation to 
35 degrees bilaterally.  The examiner noted that there was 
objective evidence of pain on range of motion and with heel 
walking.  Neurological testing disclosed grossly equal motor 
strength and muscle mass.  There was slightly decreased 
sensory testing in the L4-L5 distribution in the left lower 
extremity.  Deep tendon reflexes were 1+ to 2+.

Of record is a disability insurance form, dated in March 
1995, prepared and signed by a physician.  The physician 
indicated that he had evaluated the veteran four times 
between September 1994 and March 1995, and that he considered 
the veteran to have moderate limitation of functional 
capacity due to his back disability; that is, the veteran 
would only be capable of clerical or administrative 
(sedentary) activity (60-70%), as defined in the Federal 
Dictionary of Occupational Title.  The physician indicated 
that the veteran had been unable to work in his chosen 
occupation from September 1994 until March 1995 (the date the 
insurance form was signed), although the veteran was not 
precluded by his disability from all occupations.  The 
physician reported that he expected the veteran to be able to 
return to work in two months, the convalescence period 
envisioned for the veteran following a planned diskectomy.

In a May 1995 statement, the Director of the VA Medical 
Center in Ann Arbor, Michigan indicated that the veteran 
would require two to three months of convalescence for his 
low back disability, during which time he would be unable to 
work.

Of record is an August 1995 statement by a physician which 
states that the veteran was recovering from an HNP of the 
lower back, and that he should avoid heavy lifting, bending 
or twisting activities.

The veteran was afforded a VA examination in June 1996, at 
which time he complained of constant low back pain, even when 
resting.  Physical examination disclosed that the veteran had 
a slow, but normal, heel toe gait.  There was a forward list 
of the trunk, but there was no fixed deformity.  Musculature 
of the back showed good muscle tone without any atrophy, 
although the spine was tender to palpation.  The veteran 
refused to perform range of motion testing.  On neurological 
examination, no deficiencies of the lower extremities were 
found; deep tendon reflexes were equal.  X-ray studies 
purportedly demonstrated degenerative disc disease mainly 
involving the L4-L5 area.  The veteran was diagnosed with 
degenerative disc disease, fairly localized with possible 
spinal stenosis.

In several statements on file as well as at a hearing before 
a hearing officer at the RO in August 1996, the veteran 
alleged that his back disability had rendered him 
unemployable.  He stated that he had not worked since 1988, 
but that he was not found to be unemployable by a physician 
until 1994.  He complained of severe pain, back spasms, and 
periodic immobility requiring periods of hospitalization, as 
well as lower extremity numbness and bowel and bladder 
symptoms.  The veteran stated that he was scheduled for a 
diskectomy in March 1995, but elected not to undergo the 
procedure.

The veteran was afforded a VA neurological examination in 
August 1998, at which time he reported that his low back pain 
radiated to his lower extremities, and that he experienced 
lower extremity weakness.  He reported that he was able to 
walk up to a quarter of a mile, stand and sit for up to 10 
minutes, and lift and carry up to 5 pounds.  He indicated 
that he last worked in 1996 as a truck driver and that he was 
unable to work secondary to headaches.  On physical 
examination, the veteran walked stiffly.  His strength was 
normal and his muscle tone and coordination were intact.  He 
exhibited diminished right ankle jerk, but otherwise his 
reflexes were symmetric.  Sensory examination was intact.  He 
was diagnosed with HNP of L4-L5, with L5 radiculopathy.  The 
examiner explained that the veteran had no evidence of 
neuropathy, and that his neurological impairment was 
considered mild; the examiner was unable to comment as to the 
neurological status exhibited on flare ups.  The examiner 
noted that the veteran's ability to work was limited with 
respect to heavy lifting or recurrent bending.

The veteran was afforded a VA orthopedic examination in 
August 1998, at which time the veteran reported that he last 
worked a little over two years prior to the examination; he 
reported that he left employment because of his back.  He 
indicated that his low back pain restricted his activities, 
and that sudden wrong movements, as well as lifting, bending 
or twisting, exacerbated his pain.  The veteran did not use a 
back brace or cane.  On physical examination the veteran 
moved slowly, but his equilibrium was normal.  His 
lumbosacral spine alignment was straight.  There was loss of 
the lordotic curve, but no scoliosis or kyphosis.  Muscle 
tone was described as good, without any atrophy or spasms.  
Range of motion testing disclosed that the veteran was able 
to forward flex to 60 degrees against resistance, although he 
complained of pain starting at 30 degrees.  The veteran was 
able to extend backwards to 10 degrees before complaining of 
pain, was able to laterally flex to 15 degrees before the 
onset of pain, and was able to rotate to 20 degrees before 
complaining of pain.  No neurological deficiencies were 
identified, the veteran's deep tendon reflexes were equal, 
and his sensation was normal.

X-ray studies of the lumbar spine purportedly showed 
degenerative disc disease of moderate severity at the L4-L5 
space, with narrowing and sclerosis.  An MRI study 
purportedly showed a moderate degree of degenerative changes 
at the L4-L5 level and stenosis of the spinal cord, as well 
as effacement of the subarachnoid space without cord 
compression, and minimal stenosis of the left neural foramen; 
no definite herniated disc was identified.  The study also 
showed minimal degenerative changes and very minimal stenosis 
of the left neural foramen at the L3-L4 level.  The examiner 
diagnosed the veteran with low back pain with degenerative 
disc disease, and concluded that there was no clinical 
evidence of radiculopathy.  The examiner noted some objective 
evidence of pain on examination, but essentially concluded 
that the veteran's report of pain was not in proportion with 
the underlying pathology noted on evaluation.  The examiner 
concluded that there would be no additional limitation of 
function on repeated use, although he was unable to opine as 
to functional impairment on flare ups.  The examiner noted 
that the veteran would experience moderate limitation of his 
ability to work. 

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (1999).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (1999).  

The RO rated the veteran's low back disability as 40 percent 
disabling under Diagnostic Code 5293.  Under that code, a 40 
percent evaluation is warranted for severe intervertebral 
disc syndrome involving recurring attacks with intermittent 
relief.  A 60 percent evaluation is warranted for pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (1999).

A 40 percent evaluation is warranted for severe limitation of 
lumbar spine motion.  38 C.F.R. § 4.71a, Diagnostic Code 5292 
(1999).  A 40 percent evaluation is warranted for severe 
lumbosacral strain, with listing of the whole spine to 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5295.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. § 4.40 concerning lack of normal 
endurance, functional loss due to pain, and pain on use and 
during flare-ups; the provisions of 38 C.F.R. § 4.45 
concerning weakened movement, excess fatigability, and 
incoordination; and the provisions of 38 C.F.R. § 4.10 
concerning the effects of the disability on the veteran's 
ordinary activity are for consideration.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14 (1999).  

Review of the record reflects that the veteran experiences 
radiating low back pain with occasional exacerbations and 
significant limitation of lumbar spine motion, and diagnostic 
studies have demonstrated the presence degenerative disc 
disease affecting the lumbar spine.  Accordingly, the 40 
percent evaluation currently of the veteran's low back 
disability is supported by the record.  Although the veteran 
has exhibited occasional slight diminishment of his deep 
tendon reflexes and was diagnosed with radiculopathy on 
neurological examination in August 1998, his deep tendon 
reflexes were always present on examination, the veteran has 
consistently demonstrated the absence of any significant 
neurological impairment, and the August 1998 examiner himself 
described the neurological impairment resulting from the 
veteran's low back disability as no more than mild in nature.  
Moreover, although the veteran contends that he experiences 
muscle spasms, none of the clinical records or VA examination 
reports documents the presence of spasms, and the August 1998 
VA orthopedic examiner specifically noted the absence of any 
spasms.  In sum, while the veteran has evidence of 
degenerative disc disease, the medical evidence on file 
clearly demonstrates that the neurological impairment 
occasioned thereby is no more than mild.  He certainly has 
not demonstrated persistent symptoms compatible with sciatic 
neuropathy, or significant neurological symptoms such as 
absent ankle jerk or demonstrable muscle spasm.

Although the low back pain experienced by the veteran has 
impaired his range of lumbar spine motion, the veteran 
nevertheless retains a significant level of lumbar motion, 
and in any event the August 1998 orthopedic examiner noted 
that the veteran's complaints of pain were disproportionate 
with the clinical examination of his disability.  Moreover, 
the August 1998 orthopedic examiner concluded that the 
veteran would exhibit no further functional restrictions with 
repeated use.  In addition, the veteran's statements to the 
contrary notwithstanding, the veteran has not demonstrated 
any weakness or atrophy associated with his disability, and 
while he experiences exacerbations of his low back disorder, 
the record reflects that the referenced exacerbations are 
occasional in nature only.  

Accordingly, as the veteran's low back disability is 
productive of no more than mild neurological impairment, and 
as he retains a significant range of lumbar motion, even with 
consideration of his back pain, and as the veteran 
experiences exacerbations of his disability only on occasion, 
the Board concludes that the veteran's low back disability 
more nearly approximates severe intervertebral disc syndrome 
than pronounced intervertebral disc syndrome.  The Board 
therefore concludes that, when all pertinent disability 
factors are considered, the disability does not more nearly 
approximate the criteria for a 60 percent evaluation than 
those for a 40 percent evaluation under DC 5293.

The Board notes that the veteran has argued that he should be 
considered at least 60 percent disabled because his 
physician, in completing the veteran's disability insurance 
form, considered him to be 60-70 percent disabled.  The Board 
points out, however, that the categories of disability 
identified on the insurance form are not based on VA's Rating 
Schedule.  See 38 U.S.C.A. § 1155.

The Board has also considered whether the case should be 
referred for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1) (1999).  Clearly, the veteran's low back 
disability is productive of industrial impairment.  However, 
while the veteran was considered unemployable at hospital 
discharge in November 1994, the discharging physician did not 
suggest that the referenced incapacity was permanent in 
nature.  Moreover, the restrictions placed on the veteran's 
ability to seek employment in March 1995 were obviously based 
on his planned diskectomy, which he never underwent, and in 
any event he was considered capable of sedentary employment 
following a period of convalescence even at that time.  The 
record reflects that the veteran did, in fact, obtain 
employment for a period of time in 1996, and the August 1998 
examiner specifically concluded that the veteran's low back 
disorder only moderately impaired his ability to work.  
Moreover, the current evidence of record does not reflect 
frequent periods of hospitalization because of the service-
connected disability, or indicate that the manifestations of 
the disability are unusual or exceptional.  Rather, the 
evidence shows that the manifestations of the disability are 
those contemplated by the schedular criteria.  In sum, there 
is no indication in the record that the average industrial 
impairment resulting from the disability would be in excess 
of that contemplated by the assigned evaluation.  Therefore, 
the Board finds that the criteria for submission for an 
extra-schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) 
are not met.  See Bagwell v. Brown, 9 Vet. App. 237 (1996); 
Floyd v. Brown, 9 Vet. App. 88 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).

ORDER

Entitlement to an evaluation in excess of 40 percent for low 
back disability is denied.





		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals

 

